Citation Nr: 0722643	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 
10 percent for herpes simplex virus II.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1993 to February 
1996 and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, that denied the veteran's claims 
for increased ratings in excess of 50 percent for PTSD and in 
excess of 10 percent for herpes simplex virus II.  The 
veteran disagreed with this decision in November 2003, 
seeking higher ratings for her service-connected PTSD and 
herpes simplex virus II.  She perfected a timely appeal in 
September 2005 and requested a videoconference Board hearing, 
which was held before the undersigned Acting Veterans Law 
Judge in July 2006.

The Board observes that, in November 2005, the veteran filed 
new claims for an increased rating in excess of 10 percent 
for a left shoulder disability and for service connection for 
a cervical spine disability, to include as secondary to a 
service-connected left shoulder disability.  To date, 
however, the RO has not adjudicated either of these claims.  
Accordingly, these claims are referred back to the RO for 
adjudication.

As will be explained in greater detail below, the Board finds 
that the criteria for a 70 percent rating for PTSD have been 
met.  The Board notes that the veteran testified at her July 
2006 videoconference Board hearing that her service-connected 
PTSD was totally disabling, raising an issue of entitlement 
to an increased rating in excess of 70 percent for PTSD.  

The issues of entitlement to increased ratings in excess of 
70 percent for PTSD and in excess of 10 percent for herpes 
simplex virus II are addressed in the REMAND portion of this 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
suicidal ideation, a recent suicide attempt, panic attacks, 
chronic insomnia, severe marital discord, limited judgment 
and insight, an angry and dysphoric mood, nightmares, and 
depression.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in her possession and received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the August 2003 VCAA notice 
was furnished to the veteran and her service representative 
prior to the October 2003 RO decision that is the subject of 
this appeal.  

The RO also provided the veteran and her service 
representative with notice of the Dingess requirements in 
March 2006.  However, the notice was post-decisional (i.e., 
after the October 2003 rating decision that is the subject of 
this appeal).  Where such an error occurs, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
-- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to 
notice of the Dingess requirements would not have operated to 
alter the outcome in the instant case where the evidence 
supports a higher rating of 70 percent.  Sanders, *5 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this timing defect 
in Dingess notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, *10.

While the appellant does not have the burden of demonstrating 
prejudice, see Sanders, supra, it is pertinent to note that 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes private 
treatment records and VA medical records, including VA 
examination reports.  The RO has obtained reports of the 
veteran's psychiatric hospitalization at a private hospital 
in December 2005 following a suicide attempt.  The veteran 
testified in support of her claim at a videoconference Board 
hearing in July 2006.  After this appeal was certified to the 
Board, the veteran also provided VA with additional treatment 
records in August 2006; when considered with the other 
evidence of record, this evidence is adequate for assigning 
an increased rating of 70 percent for PTSD.  Thus, there is 
no duty to provide another examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Increased Rating for PTSD

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling since May 12, 1998.  She appeals for an 
increased rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

An evaluation of 50 percent disabling is available for PTSD 
under the General Rating Formula for Mental Disorders for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2006).

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

Finally, a maximum evaluation of 100 percent disabling is 
available for PTSD that is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of close relatives, his own occupation, or his 
own name.  Id.

In an April 2003 statement, the veteran contended that she 
experienced "continuous nightmares and my marriage is 
starting to crumble" due to her service-connected PTSD.  The 
veteran's spouse also submitted a statement in April 2003 in 
which he contended that the veteran "battles constant 
depression...[and] is often angry."  He stated that the 
veteran experienced severe "emotional and mental turmoil" 
and was "overwhelmed by depression, mood swings, anger, 
excessive need to clean herself and the house, defensiveness, 
panic attacks, fear, and insomnia."  

On VA outpatient mental health treatment in April 2002, the 
veteran reported that she thought that she was pregnant and 
her husband was "pushing the divorce through."  She also 
reported continued distress at work due to an alcoholic co-
worker.  She denied any suicidal or homicidal ideation but 
stated that she had "meltdowns during which she is very 
emotional."  Mental status examination of the veteran showed 
that she was emotionally labile at times with coherent 
thought processes, frequent eye contact, and rapid, hyper-
verbal speech.  Following VA outpatient mental health 
treatment on May 1, 2002, the VA psychologist stated that the 
veteran was in a distressed mood and that her emotional 
stability "is not good."

On VA mental health assessment on May 15, 2002, the veteran 
complained of periods of intense anxiety and difficulties 
with sleep onset and maintenance.  She was estranged from her 
husband of 8 years.  She reported holding 20 jobs since 
service separation in 1996 and being fired "from all of 
them."  She also complained that she cried often, felt that 
others did not value her, and was very critical of herself.  
Mental status examination of the veteran showed that her 
behavior, speech, and thought processes were all within 
normal limits with an appropriate affect, an anxious, 
agitated, and depressed mood, no suicidal or homicidal 
ideation, impaired insight, and somewhat impaired judgment.  
The veteran also was hypervigilant, anxious, experienced 
flashbacks and had a general fear of men.  The veteran's 
Global Assessment of Functioning (GAF) score was 55, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnosis 
was PTSD.

The veteran received routine VA outpatient mental health 
treatment in 2002 and 2003.  In October 2002, the VA examiner 
stated that the veteran was dysthymic but not suicidal.  In 
December 2002, the veteran reported increased nightmares, 
waking screaming from sleep, and a lack of energy.  In April 
2003, the veteran was emotionally labile, irritable, tearful, 
angry, and focused on her low self-worth.  She agreed to go 
to a crisis respite center rather than hurting herself.  

On VA outpatient treatment in September 2003, the veteran 
complained of not wanting to start treatment with a new 
therapist because of anxiety about her mental health issues 
and military sexual trauma.  She reported that her marriage 
was deteriorating because of her problems with sexual 
intimacy as a result of an in-service rape.  She stated that, 
if her prior therapist did not return, "she will regress 
back to being suicidal" although she denied any current 
suicidal ideation.  She reported continuing nightmares once a 
week or more and screaming in her sleep.  Mental status 
examination of the veteran showed normal speech, a labile 
mood, depressive and angry thoughts, coherent thought 
processes, fair judgment, and good insight.  The veteran also 
was anxious and guarded.

In statements on her November 2003 notice of disagreement, 
the veteran contended that she experienced "constant extreme 
panic & nightmares about my rape and feelings of 
worthlessness."  She also complained that her service-
connected PTSD was "ruining my marriage."  She reported 
further, "I have extreme trouble establishing or maintaining 
both work and personal relationships."  Her nightmares had 
increased, her sleep had decreased, and she had been 
unemployed for 16 months.  She also stated, "I feel extreme 
panic and failure when confronted by men."  

On VA PTSD examination in July 2005, the veteran complained 
of problems with sleep, terrifying nightmares 5 times a week, 
night sweats, daily intrusive thoughts, flashbacks that 
occurred "a lot" and interfered with her relationship with 
her husband, "tons" of suicidal ideation "lately" but no 
plan, a weight gain of 30 pounds in the last 2 years, an 
exaggerated startle response, and hypervigilant behavior at 
night.  The VA examiner reviewed the veteran's claims file 
and medical records.  The veteran reported that she could not 
be in a room alone with a man whom she did not know and was 
unable to get on an elevator if there was a strange man on 
it.  She also reported anger and irritability at her husband 
and at co-workers.  She had been married to her husband for 
7 years but had been separated from him for 2 of those years.  
She reported a significant level of stress in her marriage 
and was currently living alone.  She stated that her husband 
did not understand her and there was a significant amount of 
conflict in her marriage.  She had been employed for the past 
6 months but stated that most of her jobs had ended when she 
had been fired by male bosses.  Her hypervigilant behavior at 
work had impaired her work performance because she refused to 
shake hands or touch male co-workers.  She managed her own 
activities of daily living.  Mental status examination of the 
veteran showed somewhat rapid speech with normal volume, two 
periods of tearfulness during the examination, spontaneous 
and abundant thought processes, some rambling thought content 
but no suicidal or homicidal ideation, no delusions, ideas of 
reference, or feelings of unreality, intact concentration, a 
dysphoric mood, a restricted affect, intact judgment, and 
fair insight.  The veteran's GAF score was 45, indicating 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  The diagnosis was 
chronic PTSD.

In a September 2005 statement, the veteran contended that her 
nightmares had increased and prevented her from working.  She 
also reported hallucinations, increased panic attacks, 
problems relating with others, including her husband and her 
family, increased social impairment, frequent suicidal 
ideation, obsessional rituals, flashbacks to her in-service 
rape, and increased anger, frustration, and depression.

The veteran was hospitalized at a private hospital in 
December 2005 after attempting suicide.  On admission to the 
emergency room (ER), she was inconsistent and guarded with 
the interviewer and was considered an unreliable historian.  
Information was obtained from the veteran's mother and 
husband, who reported that, on the day of her ER admission, 
the veteran had called both of them and reported that she 
wanted to kill herself and was saying goodbye.  The veteran 
was found at home by her husband trying to locate a pistol in 
the bedroom closet.  The pistol was not loaded and there was 
no ammunition in the house.  Police brought with the veteran 
to the ER a "goodbye note" that she had written to her 
children.  Initially, the veteran denied making a suicidal 
threat, was quite hostile, and was very angry with her 
husband.  She reported that she would be better off dead but 
denied thoughts of taking her own life.  She had an ongoing 
conflict with her husband and was considering a divorce.  Her 
history included recent depressive symptoms such as 
concentration and memory difficulties, daily sadness, 
anhedonia, and appetite and weight increase.  She reported 
chronic insomnia with frequent awakening.  She reported an 
in-service rape but was unwilling to discuss the incident.  
She denied a history of psychiatric symptoms.  Mental status 
examination of the veteran showed that she was curled up in a 
fetal position on the floor in the examination room covered 
by a fur coat with a pained expression on her face, 
hostility, anger, poor eye contact, an angry and dysphoric 
mood, a restricted affect, goal-directed and reality-based 
thoughts focused on anger at her husband, no evidence of 
delusional content or hallucinations, and limited judgment 
and insight.  The veteran was at elevated imminent risk for 
harm to herself.  The diagnoses included depressive disorder 
with suicidal ideation.  She was admitted to the psychiatric 
unit for observation.  On the day after her admission, the 
veteran denied being actively suicidal or homicidal.  Her 
medical history included depression and PTSD.  
Neuropsychiatric examination showed that she was animated and 
appropriate with no signs of agitation or tremulousness, full 
orientation, and no auditory or visual hallucinations.  The 
diagnoses included PTSD and depression with acute suicidal 
ideation.

The veteran received routine VA outpatient mental health 
treatment in 2006.  On January 5, 2006, she complained of 
increased anger, depression, and suicidal ideation.  She 
reported a recent hospitalization for suicidal ideation.  
Mental status examination of the veteran showed that she was 
agitated and irritable with normal speech, a labile affect, 
an angry and depressed mood, normal thought processes, a mild 
to moderate suicide risk, and no homicidal ideation.  On 
January 11, 2006, the veteran complained of insomnia due to 
multiple stressors.  She described her insomnia as difficulty 
falling asleep and early morning awakening with occasional 
nightmares.  She also complained of an exacerbation of 
depression and increased anxiety and fearfulness.  Mental 
status examination of the veteran was essentially within 
normal limits.  The veteran's GAF score was 63, indicating 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  The impressions included PTSD.

The veteran testified at her July 2006 videoconference Board 
hearing that she had recently attempted suicide and continued 
to experience insomnia and memory problems due to her 
service-connected PTSD.  She also testified about obsessional 
rituals that involved cleaning herself and her house and were 
triggered by daily intrusive thoughts and flashbacks to her 
in-service rape.

The Board finds that the evidence supports a 70 percent 
rating for the veteran's service-connected PTSD.  It is 
apparent that the veteran currently experiences increased 
suicidal ideation, obsessional rituals that interfere with 
her routine activities, continuous panic and depression 
affecting her ability to function, difficulty in adapting to 
stressful circumstances, particularly at work, and an 
inability to establish and maintain effective relationships, 
especially with her husband.  The recent medical evidence 
shows that the veteran threatened to "regress" to suicidal 
ideation in September 2003.  She also reported "tons" of 
suicidal ideation in July 2005.  The veteran then attempted 
suicide in December 2005 due to ongoing and severe troubles 
in her marriage and with her employment, although her 
suicidal ideation was diagnosed as acute.  In January 2006, 
the VA examiner noted that the veteran was a mild to moderate 
suicide risk.  The veteran testified at her July 2006 
videoconference Board hearing that she has obsessional 
rituals in cleaning herself and her house which are triggered 
by continuing daily intrusive thoughts and flashbacks to her 
in-service rape.  She has consistently reported sleep 
difficulties due to frequent, persistent nightmares, early 
morning awakening due to continuing anxiety, and flashbacks.  
She also has reported frequently awakening after screaming in 
her sleep when she fears that she is being attacked or raped 
again.  Although the veteran's GAF scores of between 45 and 
65 only suggest serious or moderate PTSD symptoms, there are 
indications in the medical evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  In other words, several of the symptoms 
characteristic of the next level of impairment (criteria for 
a 70 percent rating) are apparent.

The Board recognizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  In this regard, the Board notes that, 
although the veteran reported in July 2005 that she was 
employed, it is not clear whether she is still employed.  In 
any event, the symptoms of her service-connected PTSD 
markedly diminished her level of occupational and social 
functioning such that a 70 percent rating is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran has reported that she has 
difficulty maintaining employment, although she reported that 
she had been employed for 6 months in July 2005.  Subsequent 
medical records do not indicate whether the veteran is still 
employed.  However, the psychiatric evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  In this regard, the Board finds that there has been 
no showing by the veteran that her PTSD has resulted in 
marked interference with her employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  It is again pertinent to note that 
the 70 percent rating assigned to the veteran's service-
connected PTSD as a result of this decision contemplates 
severe industrial impairment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, the Board finds that an increased rating of 70 
percent for service-connected PTSD is warranted.  38 U.S.C.A. 
§ 1110, 5107(b); 38 C.F.R. § 4.130, DC 9411 (2006).  To that 
extent only, the appeal is granted.


ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder is granted, subject to the restrictions on payment 
of monetary benefits.


REMAND

The veteran testified at her July 2006 videoconference Board 
hearing that her service-connected herpes simplex virus II 
had worsened since her most recent VA examination in July 
2005.  Given the veteran's hearing testimony, and given the 
length of time since her most recent VA examination, the 
Board finds that, on remand, the veteran should be scheduled 
for VA examination to determine the current severity of her 
service-connected herpes simplex virus II.  

The veteran also testified in July 2006 that her service-
connected PTSD was totally disabling.  As noted in the 
Introduction, this raises an issue of entitlement to an 
increased rating in excess of 70 percent for PTSD.

The veteran testified further in July 2006 that there were 
additional relevant VA treatment records and private medical 
records that had not been obtained and associated with her 
claims file.  Accordingly, on remand, the veteran's updated 
VA treatment records and any additional relevant private 
medical records should be obtained.

A review of the veteran's claims file shows that she 
submitted additional VA treatment records to the Board in 
August 2006.  Unfortunately, no waiver of RO jurisdiction was 
submitted with these records.  This evidence, which was 
received after certification of this appeal to the Board in 
June 2006, was not addressed in the January 2006 supplemental 
statement of the case (SSOC) issued to the appellant and her 
representative.  See 38 C.F.R. § 19.37 (2006).  The RO should 
contact the appellant through her representative to determine 
if she wishes to waive RO consideration of the additional 
evidence in question.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated her for PTSD and/or herpes simplex 
virus II since her separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  The RO should also ask the appellant 
through her service representative whether 
she wishes to waive RO consideration of 
the evidence received at the Board in 
August 2006, after the January 2006 SSOC 
was issued.  Any indicated action should 
follow.

3.  Schedule the veteran for an 
examination to determine the current 
severity of her service-connected herpes 
simplex virus II.  The claims file should 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims file 
was reviewed.  Any indicated studies and 
tests should be performed.

4.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claims of 
entitlement to increased ratings in excess 
of 70 percent for PTSD and in excess of 
10 percent for herpes simplex virus II.  
If either of the claims are denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the veteran an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



